Motion by the petitioner to suspend the respondent from the practice of law until the further order of this court based upon his failure to comply with the lawful demands of the petitioner Grievance Committee made in connection with its investigation, and failure to submit a written answer to a complaint alleging professional misconduct.
Upon the papers filed in support of the motion and no papers filed in opposition thereto, it is
Ordered that the motion is denied as academic (see, Matter of Goldklang, 154 AD2d 203). Mollen, P. J., Mangano, Thompson, Bracken and Brown, JJ., concur.